DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 5/3/21.  Applicant amended claims 1, 3, 4, 6, 8, 9, 11, 13-18, canceled claims 2, 5, 7, 10, 12, 19 and added new claims 21-27. Therefore, claims 1, 3-4, 6, 8, 9, 11, 13-18, 20-27 are currently pending in this application.

       Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6, 8, 9, 11, 13-18, 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1, 8, 11 of the amendment filed on 5/3/21, the applicants added the claimed limitations “wherein determining whether the aftertreatment temperature is below the ideal temperature in the control algorithm is executed prior to determining whether the engine condition meets the criteria for cylinder deactivation and at each time the at least one parameter meets the threshold for adjusting the number of combustion cylinders for cylinder deactivation”  and the limitations in the amended claim 15, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
The amendment filed 5/3/21 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8-11, 13-15, 17-20, 27 are rejected under 35 U.S.C. 102(a1) as being anticipated by Glugla et al. (US 2015/0051809). 

Glugla discloses a thermal management system for a diesel engine, comprising:
a diesel engine comprising a plurality of combustion cylinders, each of the plurality of combustion cylinders comprising a respective:
piston (138) connected to a crankshaft (140(see Figure 3);
fuel injector (166) connected to an injection controller (12);
intake valve (150) (see Figure 3) connected to an intake valve controller; and
exhaust valve (156) connected to an exhaust valve controller (see par. [0038, 0039]);
a controllable intake system configured to control intake gases to the intake valves (see par. [0007]);
an exhaust system connected to the exhaust valves, the exhaust system comprising:
an aftertreatment (178) (see Figure 3) for filtering pollution from an exhaust stream exiting the exhaust valve (see par. [0036]); and
a sensor connected to measure a temperature of the aftertreatment (see par. [0053]); and a control unit (12) (see Figure 3) comprising a processor, a memory device, and a processor-executable control algorithm stored in the memory device, the control algorithm configured to iteratively:
receive aftertreatment temperature data from the sensor; determine an aftertreatment temperature in the exhaust stream;
determine whether the aftertreatment temperature is below an ideal temperature (i.e. cold start condition) (yes in step 402 in Fig. 4) and, in response to determining that the aftertreatment temperature is below the ideal temperature, select a get hot mode to increase the aftertreatment temperature above the ideal temperature (i.e. operating engine with split fuel injection) (see step 406 in Fig. 4);

select a number of combustion cylinders for cylinder deactivation based on the engine condition (see step 412 in Fig. 4);
deactivate the selected combustion cylinders by deactivating the respective fuel injector, intake valve, and exhaust valve of the selected combustion cylinders(see par. [0026]); and 
adjust either or both of the intake gases and fuel injected to active combustion cylinders (see par. [0026]);
monitor at least one parameter (fuel consumption ) of the diesel engine (par. [0070, 0073, 0074]);
determine whether the at least one parameter meets a threshold for adjusting the number of combustion cylinders for cylinder deactivation; and continue monitoring the at least one parameter until the at least one parameter meets the threshold for adjusting the number of combustion cylinders for cylinder deactivation (see par. [0070, 0073, 0074]),
wherein determining whether the aftertreatment temperature is below the ideal temperature (cold start condition) (see step 420 in Fig. 4) in the control algorithm is executed prior to determining whether the engine condition meets the criteria for cylinder deactivation and at each time the at least one parameter meets the threshold for adjusting the number of combustion cylinders for cylinder deactivation.

With regard to claim 3:
Glugla discloses the thermal management system of claim 1, Glugla further discloses wherein in response to determining that the aftertreatment temperature is below the ideal temperature (see step 420 in Figure 4), the control algorithm is further configured to suppress 

With regard to claim 4:
Glugla discloses the thermal management system of claim 1, Glugla further discloses wherein in response to determining that the aftertreatment temperature is below the ideal temperature (see step 420 in Figure 4), the control algorithm is further configured to adjust commands to the fuel injector to adjust the quantity of fuel injected to active combustion cylinders of the plurality of combustion cylinders to increase the ratio of fuel to air to increase a temperature of the exhaust stream exiting the exhaust valve (see step 426 in Figure 4, par. [0059, 0061,0063]).

With regard to claim 9:
Glugla discloses the thermal management system of claim 8, Glugla discloses wherein, in response to determining that the aftertreatment temperature is below the ideal temperature (“yes” in steps 416, 420 of Figure 4, par. [0058]), the control algorithm is further configured to suppress selecting at least one of the plurality of combustion cylinders for deactivation (i.e. to reactivate engine cylinders) (see step 424 in Figure 4, par. [0029, 0063]).

With regard to claim 10:
Glugla discloses the thermal management system of claim 8, Glugla further discloses in response to determining that the aftertreatment temperature is below the ideal temperature (“yes” in step 420 in Figure 4), the control algorithm is further configured to operate all of the plurality of combustion cylinders as active combustion cylinders (see step 424 in Figure 4).



Glugla discloses the method of claim 11, Glugla further discloses wherein selecting the get hot mode comprises increasing fuel injected in to all cylinders of the multiple cylinder diesel engine system (see step 426 in Figure 4, par. [0058, 0059, 0061]).

With regard to claim 14:
 	Glugla discloses the method of claim 11, Glugla further discloses increasing fuel injected into a plurality of cylinders of the multiple cylinder diesel engine system while at least a second cylinder of the multiple cylinder diesel engine system is in cylinder deactivation mode (see step 422 in Figure 4, par. [0030])

With regard to claim 17:
Glugla discloses the method of claim 16, Glugla further discloses determining that the multiple cylinder diesel engine system is operating outside the at least one threshold range (torque demand) (see par. [0002, 0006, 0007]); and exiting cylinder deactivation mode in the at least one cylinder of the multiple cylinder diesel engine system (step 424 of Figure 4, par. [0058, 0060]).

With regard to claim 18:
Glugla discloses the method of claim 16, Glugla further discloses determining that the multiple cylinder diesel engine system is operating outside the at least one threshold range (torque demand) (see par. [0002, 0006, 0007]); and exiting the cylinder deactivation mode such that all cylinders of the multiple cylinder diesel engine system are firing cylinders (step 424 in Figure 4, par. [0058, 0060]).

With regard to claim 20:
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16, 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Glugla et al. (US 2015/0051809) in view of Szymkowicz et al. (US 2004/0216449).
With regard to claims 6, 22, 25:
The modified Glugla discloses the thermal management system of claims 1, 8; however, Glugla fails to disclose collecting data for an exhaust flow rate through the aftertreatment, wherein the at least one parameter monitored by the control for determining whether the at least one parameter meets a threshold for adjusting the number of combustion cylinders for cylinder deactivation comprises the exhaust flow rate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Glugla by entering cylinder deactivation mode in at least one cylinder comprising adjusting the number of the plurality of combustion cylinders selected for deactivation to reach a target exhaust flow rate as taught by Szymkowicz for achieving and maintaining activation temperature of the exhaust treatment system (see par. [0026, 0027]).

With regard to claim 16:
Glugla discloses the thermal management system of claim 11; however, Glugla fails to disclose adjusting the number of the plurality of combustion cylinders selected for deactivation upon each iteration to maintain the aftertreatment temperature above the ideal temperature
Szymkowicz teaches determining an aftertreatment temperature being above the ideal temperature; and adjusting the number of the plurality of combustion cylinders selected for deactivation upon each iteration to maintain the aftertreatment temperature above an ideal temperature (see par. [0029, 0032], claim 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Glugla by determining that the aftertreatment temperature being above the ideal temperature; and adjusting the number of the plurality of combustion cylinders selected for deactivation upon each iteration to maintain the aftertreatment temperature above the ideal temperature as taught by Szymkowicz for maintaining the desired temperature so as to improve the effectiveness of the aftertreatment device (see abstract).

Claims 21, 23, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Glugla et al. (US 2015/0051809) in view of Lewis et al. (US 2005/0205038).
With regard to claims 21, 23, 24, 26:
Glugla discloses the thermal management system of claims 1, 8; however, Glugla fails to specifically disclose wherein the at least one parameter comprises a pollution level in the exhaust stream.
Lewis teaches deactivating certain cylinder and valve modes based on NOx emissions of the exhaust gas (see par. [0210]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Glugla by deactivating certain cylinder and valve modes to reduce NOx emissions as taught by Lewis for reducing NOx emissions.

Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered and they are moot in view of a new ground of rejection as set forth above. 

                                                                 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/isiterviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747